DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Ex parte Quayle dated 05/11/2022 (“05-11-22 Quayle”), Applicant amended drawings and specification while also submitting remarks and clean version of claim set in reply dated 08/08/2022 (“08-08-22 Reply”). 
Response to Arguments
Applicant’s amendments to drawings have overcome the objection to drawings as set forth under line item number 1 of the 05-11-22 Quayle. 
Applicant’s amendments and remarks to specification have overcome the objection to specification as set forth under line item number 2 of the 05-11-22 Quayle. The Office agrees with remarks in the 08-08-22 Reply with respect to specification paragraphs 0058, 0063, 0077 and page 17 and have rendered moot these specific specification objections.  
Reasons for Allowance
Claims 1-7 and 9-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Reasons for allowance are discussed in the 05-11-22 Quayle under section Response to Arguments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895